DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022  has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 01/31/2022 has been entered. Claims 1-2 and 4-17 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsan (US 9134931) in view of Stewart (US 20110205563 )
Regarding claim 1, Srivatsan teaches a multifunction printing device (fig. 1) comprising: a non-transitory machine-readable storage medium storing instructions to cause a processor to:
 scan a blank printing medium, (col. 2 Lines 44-50: layout of the already printed sheet of paper is scanned and stored in the cloud database,); 
determine geometry data of the blank partial printing medium based on the scanning (col. 2 Lines 44-50: extract metadata associated with each of the images of the scanned documents); 
determine an alignment of the content with respect to the blank partial printing medium based on the geometry data (306 in fig. 3); and execute a print job or a copy job to print content on the blank partial printing medium based on the determined alignment (308 in fig. 3).
Srivatsan does not explicitly disclose wherein the blank partial printing medium is a cut sheet of paper. However Stewart teaches wherein the blank partial printing medium is a cut sheet of paper (4500L scan the fed media to determine the size and shape of the fed media in fig. 4) and alignment of the context with respected to the blank partial printing medium (4700-4800 in fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srivatsan, and to incorporate Stewart’s teaching wherein the blank partial printing medium is a cut sheet of paper and alignment of the context with respected to the blank partial printing 

Regarding claim 2, Srivatsan the multifunction printing device of claim 1, wherein the geometry data corresponds to a size (col. 6 lines 40-55: size) and a shape of the printing medium (col. 6, lines 40-55: the size (length and width)). 

Regarding claim 4, Srivatsan a user interface to display the geometry data of the partial printing medium, wherein the instructions further comprises instructions executable by the processor to execute the copy job received via the user interface (col. 3, lines 1-10: a user interface to display the geometry data of the partial printing medium, wherein the instructions further comprises instructions executable by the processor execution unit to execute the copy job received via the user interface to print the content on the printing medium based on the geometry data) .

Claims 10 has been analyzed and rejected with regard to claim 1 and in accordance with Toda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0051). 

Claim 11 has been analyzed and rejected with regard to claim 2 and in accordance with Toda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0051). 

Claims 4-8, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsan in view of Stewart as applied to claim 1 above, and further in view of Kajihara et al. (US 20080278737).

Regarding claim 5, Srivatsan in view of Stewart does not teach the multifunction printing device of claim 1, further comprising: instructions executable by the processor to send the geometry data to a client device via a printer agent residing in the client device, wherein the instructions Page 2 of 8PRINTING CONTENT BASED ON PRINTING MEDIUM GEOMETRYfurther comprise instructions to execute the print job received via the printer agent.
Kajihara teaches the multifunction printing device of claim 1, further comprising: instructions executable by the processor to send the geometry data to a client device via a printer agent residing in the client device, wherein the instructions Page 2 of 8PRINTING CONTENT BASED ON PRINTING MEDIUM GEOMETRYfurther comprise instructions to execute the print job received via the printer agent (p0035: can be set with shape information on the printable area inputted into the personal computer by a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srivatsan in view of Stewart, and to incorporate Kajihara’s teaching: instructions executable by the processor to send the geometry data to a client device via a printer agent residing in the client device, wherein the instructions Page 2 of 8PRINTING CONTENT BASED ON PRINTING MEDIUM GEOMETRYfurther comprise instructions to execute the print job received via the printer agent, in order to print content fitting into the printable area.

Regarding claim 6, the limitations of claim 6 are substantially similar with claim 1, in addition that Kajihara teaches a client device (Kajihara: p0035: personal computer) comprising: a processor; and a memory coupled to the processor (embodied with personal computer).
The rational applied to the rejection of claims 1 and 3 has been incorporated herein.  

Regarding claim 7, recited the same limitation as claim 2, therefore it is rejected for the same reason as claim 2. 

Regarding claim 8, recited the same limitation as claim 4, therefore it is rejected for the same reason as claim 4. 

Claims 12 has been analyzed and rejected with regard to claim 1 and in accordance with Toda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0051). 

Regarding claim 16, (New) Srivatsan in view of Kajihara teaches the multifunction printing device of claim 1, wherein the partial printing medium has a geometry (fig. 12) different from a default geometry defined by a printing medium tray associated with the multifunction printing device (fig. 14: paper type).
The rational applied to the rejection of claims 1 and 3 has been incorporated herein.  

Claims 17 has been analyzed and rejected with regard to claim 1 and in accordance with Toda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0051). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsan in view of Kajihara and Stewart as applied to claim 6 above, and further in view of Suzuki et al. (US 20190281184).

Regarding claim 9, Srivatsan in view of Kajihara and Stewart does not teach the client device of claim 6, wherein the printing medium having a geometry different from a default geometry defined by a printing medium tray associated with the multifunction printing device. 
Suzuki teaches the client device of claim 6, wherein the printing medium having a geometry different from a default geometry defined by a printing medium tray associated with the multifunction printing device (p0029: Different sizes of recording media are placed on the sheet trays 21 and 22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srivatsan in view of Kajihara and Stewart, and to include the printing medium having a geometry different from a default geometry defined by a printing medium tray associated with the multifunction printing device, in order to print document on different size of recording medium.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsan in view of Kajihara and Stewart as applied to claim 6 above, and further in view of Nakatsu (US 20160098237).
Regarding claim 13, Srivatsan in view of Kajihara and Stewart does not teach the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: display the geometry data and the aligned content on a display of the multifunction printing device; and receive a copy job on the multifunction printing device to print the aligned content on the printing medium based on the geometry data. 
Nakatsu teaches the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: display the geometry data and the aligned content on a display of the multifunction printing device; and receive a copy job on the multifunction printing device to print the aligned content on the printing medium based on the geometry data (p0007: display direction and a scale of a print preview image such that a display area of the print preview..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srivatsan in view of Kajihara and Stewart, and to include display the geometry data and the aligned content on a display of the multifunction printing device; and receive a copy job on the multifunction printing device to print the aligned content on the printing medium based on the geometry data, in order to let user preview document before printing. 

Regarding claim 14, Srivatsan in view of Kajihara, Stewart and Nakatsu teaches the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: output the geometry data and the aligned content on a display of a client device via a printer agent residing in the client device; and receive a print job via the printer agent to print the aligned content on the printing medium based on the geometry data (Nakatsu: s403 in fig. 4). 
The rational applied to the rejection of claim 13 has been incorporated herein.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsan in view of Kajihara and Stewart as applied to claim 6 above, and further in view of Ito (US 20140092409).

Regarding claim 15, Srivatsan in view of Kajihara and Stewart does not teach the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: facilitate in positioning the content on the printing medium based on the geometry data and the user instructions.
Ito teaches the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: facilitate in positioning the content on the printing medium based on the geometry data and the user instructions (fig. 4-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srivatsan in view of Kajihara and Stewart, and to include instructions to: facilitate in positioning the content on the printing medium based on the geometry data and the user instructions, in .

Conclusion
Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677